In a negligence action to recover damages for personal injuries, plaintiff appeals from an order of the Supreme Court, Kings County, entered September 11, 1979, which denied her motion for summary judgment. Order affirmed, with $50 costs and disbursements. There are issues of fact as to the speed of defendant’s vehicle, its distance from the car in front of it and the existence, if any, of an emergency situation which resulted in defendant’s vehicle veering into a pole to avoid the other car (see Ugarriza v Schmieder, 46 NY2d 471; Borgesano v Hertz Corp., 69 AD2d 894). Damiani, J. P., Titone, Gulotta and Margett, JJ., concur.